— Judgment of separation in favor of plaintiff modified by striking therefrom the sum of forty-five dollars in the third ordering paragraph and substituting therefor the sum of thirty-five dollars, and by striking the sum of $750 from the fourth ordering paragraph and substituting therefor the sum of $500, and, as so modified, the judgment is unanimously affirmed, without costs. Conclusion of law No. 4 modified accordingly. The issues of the status of the separation agreement and of abandonment presented questions of fact. The showing as to the defendant’s worth and income, establishing, in our opinion, that such income is no more than $3,900 a year, does not warrant an award of alimony of more than thirty-five dollars a week, which was the amount paid pursuant to and following the separation agreement. In view of the nature of the case and all the circumstances, the sum of $500 is a reasonable counsel fee and an allowance beyond that figure is not justified. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.